DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/05/2020. Applicant has filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Claim Objections
Claims 9 and 19 are objected to because of the following informalities: 	Claims 9 and 19, the phrase, “is located is located” is recited twice in each of claims 9 and 19; the phrase should be replaced with “is located.”   	Appropriate corrections are required.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-4, 7-10, 12-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 12 recite the phrase, “the second virtual objects.”  This phrase lacks antecedent basis.  
Claims 3 and 13 recite the phrase “filtering … the second virtual objects … as the candidate virtual objects.”  It is unclear what it means to filter something as something.  For example, it is unclear whether the above construction implies that the filtering causes the filtered object to become a candidate virtual object, while unfiltered objects are not candidate virtual objects; or whether the requirements of the phrase are satisfied simply because the virtual objects can be understood as candidate virtual objects, regardless of whether they have been filtered or not.  For the purpose of examination, Examiner interprets the above phrase to mean that there was a filtering of the second virtual objects, where the second virtual objects may be considered to be candidate virtual objects.
Claim 10 recites the phrase, “a ratio of the offset vector to a wheel radius.”  It is unclear what it means for there to be a ratio of a vector to a radius; ratios are typically applied to a measurement or numerical value, and a vector is not necessarily one of these. For the purpose of examination, Examiner interprets the above phrase to refer to a ratio of a distance of the offset vector to a wheel radius.  
Claims 4, 7-9, 14 and 17-19 are rejected as failing to cure the deficiencies of their respective parent claims. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 20 the claim limitation recites “non-volatile computer readable storage medium.”  However, the usage of the phrase “non-volatile computer readable storage medium” is broad enough to include both “non-transitory” and “transitory” media.  The specification further explicitly does not limit the utilization of a non-transitory computer-readable medium (See specification, ¶ [0198], which is the only citation of the term, “non-volatile”; the paragraph does not require that a non-volatile computer readable storage medium be a non-transitory medium.)  When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. See Ex parte Mewherter, 2012-007962 (PTAB, 2013). Therefore, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2017/0340959).

 	Regarding claim 1, Tang teaches a method for aiming at a virtual object performed by a terminal, the method comprising:
 	displaying a user interface (UI), the UI comprising a picture of a virtual environment, the picture of the virtual environment comprising a first virtual object and at least one second virtual object located in the virtual environment (Figs. 1, 4, 5, 12, 15, [0004, 0051, 0062] describe a mobile device with a user interface indicating a virtual environment/gameplay screen with a controllable game character and virtual targets/entities);
 	displaying a dot aiming indicator in the virtual environment in response to an aiming instruction (Figs. 5, 6 [0052, 0055-0058, 0064, 0067], the user interface can display an effect range 406 e.g., a circle that defines targets for an operation in the game; as noted in [0056], the location of the effect range can be controlled by a user’s touch point in an auxiliary control region i.e., a circular control region 404; the effect range is shaped as a large dot, or can be understood to have a dot/point at its center i.e., location 410 described in Fig. 5 and [0058]; see also Fig. 8, [0070], which describes a center point/dot of an effect range and how it used as a guide to define the effect range)
 	the dot aiming indicator being used for indicating an aiming point selected by an aiming operation on a ground plane of the virtual environment (Figs. 5, 6 [0052, 0055-0058, 0064, 0067], the user interface can display an effect range 406 e.g., a circle that defines targets for an operation in the game; as noted in [0056], the location of the effect range can be controlled by a user’s touch point in an auxiliary control region i.e., a circular control region 404; the effect range has a point its center i.e., location 410 described in Fig. 5 and [0058], and the effect range can be moved to aim towards that location; the entire screen/interface can be understood as a ground plane; see also Fig. 8, [0070], which describes a center point of an effect range and how it used as a guide to define the effect range); and
 	controlling the first virtual object to aim at a target virtual object ([0056, 0058-0060, 0097, 0122], a user can cause the player character to aim an ability at one or more targets in the effect range e.g., a freezing magic spell), 
 	the target virtual object being a virtual object selected from the at least one second virtual object in a target selection range (Fig. 15, [0056, 0058-0060, 0097], the user can move the effect range to aim at a subset of one or more possible targets; the space within the effect range can be considered the “target selection range”), 
 	the target selection range being a selection range determined by using the aiming point as a benchmark (Fig. 15, [0056, 0058-0060], the user can move the effect range to aim at a subset of one or more possible targets; the space within the effect range can be considered the “target selection range”; the space of the effect range can be around a center location/point of the effect range, and when that center range moves, the effect range and its corresponding space is moved i.e., the aiming point is the benchmark e.g., see Fig. 5, [0058]; see also Fig. 8, [0070], which describes a center point of an effect range and how it used as a guide to define the effect range).

 	Regarding claim 5, Tang teaches the invention as claimed in claim 1.  Tang also teaches wherein the target selection range is located on the ground plane of the virtual environment (Tang Figs. 5, 6, the entire interface can be considered a ground plane of a virtual environment), 
 	the target selection range uses a first map point in which the first virtual object is located as a rotation center (Fig. 10, [0078-0083], the effect range for an ability can be moved around i.e., rotated around a center point e.g., center point C2; Fig. 14, [0119, 0051], the player character can be at that center point), 
 	and a symmetry axis of the target selection range runs through the aiming point ([0049], the effect range can be symmetrical i.e., symmetrical around an axis).

 	Regarding claim 6, Tang teaches the invention as claimed in claim 1.  Tang also teaches wherein the first virtual object comprises a maximum shooting range, and the target selection range comprises a pre-aiming region located outside the maximum shooting range (Figs. 4, 5, [0046, 0055-0056], there is a candidate effect range region around the player character, which indicates the maximum range of a player ability e.g., the shooting off of a freeze spell; see Tang [0119]; Fig. 16, [0121], a user can drag the effect range to the edge of the candidate effect range region, such that a portion of the effect range is outside the candidate effect range region).

 	Regarding claim 10, Tang teaches the invention as claimed in claim 1.  Tang also teaches wherein the UI comprises a wheel aiming control, the wheel aiming control comprises a wheel region and a joystick button (Tang Fig. 5, [0058], there is a circular auxiliary control region 404, which includes a movable icon that serves as a joystick button, and an outer circular region); and 
 	the aiming instruction carries an offset point of the joystick button offsetting from an activation point in the wheel region (Tang Figs. 9-10, [0076-0083], the user can offset an icon in the control region from a center point); and 
 	the activation point is a center point of the wheel region (Tang Figs. 9-10, [0076-0083], there is a point at the center of the circular control region); and
 	the displaying a dot aiming indicator in the virtual environment in response to an aiming 
instruction comprises:
 	calculating, in response to the aiming instruction, an offset vector pointing from the activation point to the offset point (Tang Figs. 9-10, [0076-0083], a vector or distance is determined from the center point of the control region to the icon);
 	calculating an aiming vector according to the offset vector, the aiming vector being a vector pointing from a first map point in which the first virtual object is located to the aiming point a ratio of the offset vector to a wheel radius being equal to a ratio of the aiming vector to an aiming radius (Tang Figs. 9-10, [0076-0083], the ratio of the distance between the center of control region to the icon and the control region radius is determined i.e., C1P1l/R1; this is the same ratio as that of the distance between the center of the candidate effect range region to the first effect range to the candidate effect range region radius; as seen in Fig. 4 and other figures, the player character can be at the center of the candidate effect range region), 
 	the wheel radius being a radius of the wheel region, and the aiming radius being a maximum aiming distance of the first virtual object during active aiming (Tang Figs. 9-10, [0076-0083], see above; also, the radius of the candidate effect range region indicates the maximum aiming/targeting range for an ability);
 	calculating the aiming point according to the aiming vector and the first map point in which the first virtual object is located (Tang Figs. 9-10, [0076-0083], the ratio of the distance between the center of control region to the icon and the control region radius is determined i.e., C1P1l/R1; this is the same ratio as that of the distance between the center of the candidate effect range region to the first effect range to the candidate effect range region radius; as seen in Fig. 4 and other figures, the player character can be at the center of the candidate effect range region); and
 	displaying the dot aiming indicator on the aiming point in the virtual environment (Tang Figs. 9-10, [0076-0083], the ratio of the distance between the center of control region to the icon and the control region radius is determined i.e., C1P1l/R1; this is the same ratio as that of the distance between the center of the candidate effect range region to the first effect range to the candidate effect range region radius; as seen in Fig. 4 and other figures, the player character can be at the center of the candidate effect range region; in other words, the effect range is positioned in a way that corresponds to the location of the icon in the control region e.g., see Tang Figs. 5-6, 8, 10, 12, 14, 15 [0089]).

 	Regarding claim 11, the claim corresponds to claim 1 and is rejected for the same reasons.  Tang also teaches an apparatus for aiming at a virtual object (Fig. 2, [0040], device), comprising: 
 	at least one memory configured to store program code (Fig. 2, [0040], memory);
 	at least one processor configured to access the program code and operate as instructed by the program code (Fig. 2, [0040]).

 	Regarding claim 15, Tang teaches the invention as claimed in claim 11.  Claim 15 also corresponds to claim 5 and is rejected for the same reasons. 

 	Regarding claim 16, Tang teaches the invention as claimed in claim 11.  Claim 15 also corresponds to claim 6 and is rejected for the same reasons. 

 	Regarding claim 20, the claim corresponds to claim 1 and is rejected for the same reasons.  Tang also teaches a non-volatile computer readable storage medium storing computer program code (Fig. 2, [0040], memory).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4, 7, 8, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Fortnite (“Dynamic explosive damage radius,” posted by Kitteh6660 in a Reddit forum for the game Fortnite, published in 2018, downloaded from https://www.reddit.com/r/FortNiteBR/comments/93vytw/dynamic_explosive_damage_radius/
).  

 	Regarding claim 2, Tang teaches the invention as claimed in claim 1.  Tang also teaches
 	filtering the second virtual objects in the target selection range as candidate virtual objects (Fig. 12, [0097, 0121], a user can select targets from multiple possible targets i.e., filter out those targets, by placing them in the effect range);
 	controlling the first virtual object to aim at the target virtual object ([0056, 0058-0060, 0097, 0122], a user can cause the player character to aim an ability at one or more targets in the effect range e.g., a freezing magic spell).
 	However, Tang does not expressly disclose selecting the target virtual object from the candidate virtual objects according to a priority principle.
 	In the same field of endeavor, Fortnite teaches 
 	selecting the target virtual object from the candidate virtual objects according to a priority principle (page 1, the post relates to a game in which damage is applied to all targets with a given radius/range; it notes that there are two alternative options, one in which damage is applied equally to all targets within the range; the other option is that damage is differentially applied to targets caught within the range, depending on how far the target is situated relative to the center of the range; for example, a particular virtual target may be selected for higher damage, due a principle of prioritizing damage for targets closer to the center of the range).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated selecting the target virtual object from the candidate virtual objects according to a priority principle as suggested in Fortnite into Tang because Tang and Fortnite pertain to analogous fields of technology.  Tang pertains to a computer game in which a player can cast damaging effects on each target caught within a particular range e.g., see Tang Fig. 14, [0122], which describes applying damage and other affects on multiple virtual targets caught within a cast range 1404.  Fortnite also relates to a computer game in which a player can perform an operation to cause a damaging effect to all targets within a specific range.  In Fortnite, there is damage falloff i.e., the damage is different for each target caught in the range, depending on their proximity to the center of the range.  It would be desirable to incorporate this feature into Tang, so that a variety of damage and ability options can be exercised by a player e.g., see Fortnite page 1.  

 	Regarding claim 3, the combination of Tang and Fortnite teaches the invention as claimed in claim 2.  The combination of Tang and Fortnite also teaches 
 	wherein the target selection range comprises a first selection range and a second selection range, a priority of the first selection range is greater than that the second selection range (Fortnite, page 1, the range of effect for a damaging ability is divided into multiple regions; each of the regions can be understood as different selection ranges; the priority of inflicting higher damage is greater in some of these regions over others) and
 	the filtering comprises:
 	preferentially filtering, in response to that the second virtual objects exist in the first selection range, the second virtual objects in the first selection range as the candidate virtual objects (Fornite page 1, if an entity is in, for example, the innermost ring of the range, closest to the center, then they are candidates for suffering the highest damage; they would be filtered or separated from other entities in that regard who are in not in that innermost ring); and
 	filtering, in response to that the second virtual objects do not exist in the first selection range, the second virtual objects in the second selection range as the candidate virtual objects (Fortnite page 1, if no entity is in the innermost ring, but are instead for example in the second innermost ring i.e., second closest to the center, then the candidate for receiving the highest damage would be in that second innermost ring; they would be separated or filtered relative to other entities who are farther from the center).

 	Regarding claim 4, the combination of Tang and Fortnite teaches the invention as claimed in claim 3.  The combination of Tang and Fortnite also teaches 
 	wherein the first selection range corresponds to a first priority principle, and the second selection range corresponds to a second priority principle (Fortnite page 1, within a given range, damage can be applied differentially to entities in the damage radius depending on their proximity to the center of the range i.e., depending on where the entity is situated; this can be understood as each damage zone having a corresponding principle e.g., an entity in an outer ring will suffer more damage than an entity in an outer ring; an enemy in an inner will be prioritized for a particular amount of damage etc.); and
 	the selecting comprises:
 	selecting, in response to that the candidate virtual objects fall within the first selection range, the target virtual object from the candidate virtual objects according to the first priority principle (Fortnite page 1, within a given range, damage can be applied differentially to entities in the damage radius depending on their proximity to the center of the range i.e., depending on where the entity is situated or what they are in, they can be selected for a particular amount of damage; this can be understood as each damage zone having a corresponding principle e.g., an entity in an outer ring will suffer more damage than an entity in an outer ring; an enemy in an inner will be prioritized for a particular amount of damage etc.); and
 	selecting, in response to that the candidate virtual objects fall within the second selection range, the target virtual object from the candidate virtual objects according to the second priority principle (Fortnite page 1, within a given range, damage can be applied differentially to entities in the damage radius depending on their proximity to the center of the range i.e., depending on where the entity is situated or what range they are, they can be selected for a particular amount of damage; this can be understood as each damage zone having a corresponding principle e.g., an entity in an outer ring will suffer more damage than an entity in an outer ring; an enemy in an inner will be prioritized for a particular amount of damage etc.).

	Regarding claim 7, the combination of Tang and Fortnite teaches the invention as claimed in claim 2.  The combination of Tang and Fortnite also teaches wherein the priority principle comprises at least one of:
 	preferentially selecting a candidate virtual object closest to the aiming point (Fortnite page 1, an enemy that is at or very close to the center of the range of the damage effect will be selected for the highest level of damage);
 	preferentially selecting a candidate virtual object having a lowest health bar;
 	preferentially selecting a candidate virtual object having a smallest health point absolute value;
 	preferentially selecting a candidate virtual object having a highest type priority (Fortnite, page 1, an enemy that is at or very close to the center of the range of the damage effect will be selected for the highest level of damage; more generally, both Tang and Fortnite can be understood as teaching that any entities caught in the effect range are given the highest priority for some form of damage or effect e.g., see Fortnite page 1; Tang ([0056, 0058-0060, 0097, 0122]).

 	Regarding claim 8, the combination of Tang and Fortnite teaches the invention as claimed in claim 2.  The combination of Tang and Fortnite also teaches wherein after the selecting, the method further comprises:
 	displaying a selected special effect on the target virtual object, the selected special effect comprising at least one of: displaying a first selected identifier on a second map point in which the target virtual object is located, and displaying a second selected identifier above the target virtual object (Tang [0119], if a player casts a freeze spell on an entity, the entity’s moving speed will be decreased, which can be understood as an identifier of its status; Tang Figs. 4-5, [0058], the player can place the effect range indicator over the selected entities; this surrounds or is placed on a point at which the entity is situated).  

 	Regarding claim 12, Tang teaches the invention as claimed in claim 11.  Claim 12 also corresponds to claim 2 and is rejected for the same reasons.

 	Regarding claim 13, Tang teaches the invention as claimed in claim 12.  Claim 13 also corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 14, Tang teaches the invention as claimed in claim 13.  Claim 12 also corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 17, Tang teaches the invention as claimed in claim 12.  Claim 17 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 18, Tang teaches the invention as claimed in claim 12.  Claim 18 also corresponds to claim 8 and is rejected for the same reasons.
 	
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Fortnite, as applied in claims 8 and 18, and further in view of Matsuno (US 6,409,604).  

 	Regarding claim 9, the combination of Tang and Fortnite teaches the invention as claimed in claim 8.  The combination of Tang and Fortnite also teaches wherein the first virtual object comprises a maximum shooting range, and the target selection range comprises a pre-aiming region located outside the maximum shooting range and an aiming region located within the maximum shooting range (Tang Figs. 4, 5, [0046, 0055-0056], there is a candidate effect range region around the player character, which indicates the maximum range of a player ability e.g., the shooting off of a freeze spell; see Tang [0119]; Fig. 16, [0121], a user can drag the effect range to the edge of the candidate effect range region, such that a portion of the effect range is outside the candidate effect range region and a portion of the effect range is within the candidate effect range region).
 	However, the combination of Tang and Fortnite does not expressly disclose the displaying a selected special effect on the target virtual object comprises: displaying a first selected special effect on the target virtual object in response to that the second map point in which the target virtual object is located is located within the pre-aiming region; and displaying a second selected special effect on the target virtual object in response to that the second map point in which the target virtual object is located is located within the aiming region, the first selected special effect and the second selected special effect being different.
 	In the same field of endeavor, Matsuno teaches the displaying a selected special effect on the target virtual object comprises:
 	displaying a first selected special effect on the target virtual object in response to that the
second map point in which the target virtual object is located is located within the pre-aiming
region (Figs. 16-22, col. 11, lines 5-20, 38-54; col. 10, lines 44-54, claim 25, an ability has a visible range area; when enemy characters are in that range area, they are highlighted e.g., made to blink, their color is changed etc.; if they are not in that range area, they have a normal appearance without highlighting); and
 	displaying a second selected special effect on the target virtual object in response to that the second map point in which the target virtual object is located is located within the aiming region, the first selected special effect and the second selected special effect being different (Figs. 16-22, col. 11, lines 5-20, 38-54; col. 10, lines 44-54, claim 25, an ability has a visible range area; when enemy characters are in that range area, they are highlighted e.g., made to blink, their color is changed etc.; if they are not in that range area, they have a normal appearance without highlighting).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the displaying a selected special effect on the target virtual object comprises: displaying a first selected special effect on the target virtual object in response to that the second map point in which the target virtual object is located is located within the pre-aiming region; and displaying a second selected special effect on the target virtual object in response to that the second map point in which the target virtual object is located is located within the aiming region, the first selected special effect and the second selected special effect being different as suggested in Matsuno into Tang and Fortnite because Tang and Matsuno pertain to analogous fields of technology.  Both Tang and Matsuno pertain to game applications in which a player can perform an ability, skill or spell with a displayed, maximum range that is centered on the player character.  In Matsuno, when an enemy entity falls into the maximum range, the enemy entity is highlighted; if an enemy entity does not fall into the maximum range, the enemy entity is not highlighted.  It would be desirable to incorporate this feature into Tang, so that enemies who are affected by an ability are easy to discern e.g., see Matsuno col. 13, lines 22-30.

 	Regarding claim 19, the combination of Tang and Fortnite teaches the invention as claimed in claim 18.  Claim 19 also corresponds to claim 9 and is rejected for the same reasons.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Wang (US 2018/0024660) teaches applying operations to game entities in a range when the entities satisfy a preset policy and have the highest priority e.g., see Wang Fig. 3, [0018, 0035, 0042].  
 	Perez, (J. Perez, “Totem Talk: The Curious Case of Chain Heal,” Engadget website, published Oct. 22, 2013, downloaded from https://www.engadget.com/2013-10-22-totem-talk-the-curious-case-of-chain-heal.html) teaches a gaming application with a spell that is cast within a particular range, where only the most injured friendly targets in the range are healed e.g., see Perez pages 1-2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143